Citation Nr: 0420310	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scar 
on the lower back, status post excision of melanoma.  

2.  Entitlement to a rating in excess of 10 percent for nerve 
damage in the lower back area as secondary to the service-
connected disability of surgical scar of the lower back, 
status post excision of melanoma.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1976 with the United States Air Force and from August 1983 to 
August 1994 with the United States Army.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue on appeal was originally before the Board in August 
2003 at which time it was remanded to cure a procedural 
defect.  

The issue of entitlement to a rating in excess of 10 percent 
for nerve damage in the lower back area as secondary to the 
service-connected disability of surgical scar of the lower 
back, status post excision of melanoma is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


FINDING OF FACT

The service-connected scar on the lower back status post 
excision of melanoma is not productive of any limitation of 
motion of any body part and is not a deep scar.




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for nerve damage in the lower back area as secondary 
to the service-connected disability of surgical scar of the 
lower back, status post excision of melanoma have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118 including Diagnostic Codes 7804, 7805 (2002); 
38 C.F.R. § 4.118 including Diagnostic Codes 7804, 7805 
(2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating.  The discussions in 
the rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a letter dated in June 2002, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In October 2002, the 
veteran was provided a copy of the new regulations pertaining 
to rating scars.  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which give 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  It was not only factually impossible to furnish 
timely VCAA notice because VCAA had not even been enacted, 
but the RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The claims file includes service 
medical records, VA and private medical records and 
correspondence from the veteran.  The veteran was furnished 
appropriate VA examinations in connection with his claims.  
38 C.F.R. § 3.159(c)(4).  

Factual Background

In February 1999, the veteran submitted his claim of 
entitlement to an increased rating.  He reported that he was 
experiencing extreme pain from the scar tissue resulting from 
the removal of a malignant melanoma in his back. 

In July 1994, an Army physician wrote that the veteran had 
chronic pain syndrome which was confined to the soft tissues 
of his back and did not involve the spine.  The physician 
opined that the veteran's problem should not be exacerbated 
with heavy lifting and manual labor.  The disability was 
termed minimal and was opined to not have any interference 
with the veteran's subsequent employment.  

A VA examination was conducted in September 1999.  At that 
time, the veteran complained of constant low back pain 
associated with stiffness and lack of endurance.  He also 
complained of a second problem concerning pain at the site of 
removal of a melanoma from the back.  He reported that he 
experienced shooting pains at the scar site.  Physical 
examination revealed a linear scar 23 centimeters in length 
and 0.75 centimeters in width.  The scar was tender.  There 
was no adherence.  The texture was soft and the skin was 
elevated at the site.  The color was pink and there was no 
underlying tissue loss.  Disfigurement was present with 
bulging on the left side of the scar.  Limitation of function 
was present with movement.  There was no ulceration, 
inflammation, edema, keloid or burn scars at the site.  The 
pertinent diagnosis was scar residual of melanoma removal, 
left lower back.  It was noted that the veteran had 
limitation of his back movement and pain at the surgical 
site.  

On VA examination in March 2001, the veteran complained, in 
pertinent part, of experiencing pain and a burning sensation 
over the area where surgery was performed to remove a 
malignant melanoma.  He also reported that he experienced 
sharp, stabbing, burning pain over the surgical site on the 
left side of the scar.  He had not received any treatment for 
this pain.  Physical examination revealed a major well-healed 
surgical scar over the lumbar area on the left side, which 
measured 20 centimeters.  It was linear and there was mild 
underlying tissue loss and disfigurement, as well as 
tenderness over the lateral side of the scar.  There were no 
erythematous changes or increasing warmth or inflammation.  
There was no adherence or breakdown of the skin.  The color 
was pale.  There was no keloid formation.  The diagnosis was 
melanoma of the skin, left lower back area, status post 
excision, chemotherapy and radiation with residual well-
healed disfiguring scar.  Objectively, the examiner found 
that the veteran had a disfiguring well-healed scar on the 
left lower back  which could be covered by clothing.  There 
was no limitation of function by the scar.  

In July 2002, the veteran provided a list of jobs which he 
alleged he was released from due to back disabilities.  

The veteran testified before the undersigned in August 2002 
that he had lost four or five jobs in the last three to four 
years due to a back injury or painful scar.  The jobs mostly 
involved driving.  The veteran's representative alleged that 
the service-connected scar interfered with the veteran's 
employment.  

On VA examination in March 2003, it was noted that the 
veteran had a malignant melanoma removed from his back in 
December 1991.  The veteran complained of numbness at the 
right side of the cicatrix and exquisite pain at the left 
side.  He reported that he had increased pain when he would 
sit down,  when he would lean against the back of a chair or 
when he would lay down.  He stated that the pain would 
disturb his sleep.  He reported that he was unable to do any 
quick turning movements or wear a safety harness.  He 
indicated that he was unable to sit or stand for long periods 
of time due to pain from the scar.  Physical examination 
revealed a cicatrix measuring 22.5 centimeters in length and 
1.5 centimeters in width at the widest part.  There were four 
small scars in the shape of small holes above the scar, the 
largest of which measured 1.5 centimeters X 1.2 centimeters.  
There were 3 scars in the shape of small holes below the 
cicatrix, the largest of which measured 1 centimeter X 1 
centimeter.  There was a puffy area at the left end of the 
cicatrix measuring 5 centimeters by 2.5 centimeters which was 
very tender to touch, as manifested by verbal and facial 
grimaces.  The texture of the cicatrix was irregular.  The 
texture of the clamp hole scars was smooth.  All scars 
appeared stable with no loss of covering skin.  There was 
some elevation of the cicatrix scar on palpation but there 
was no underlying soft tissue damage.  The cicatrix scar and 
clamp hole scars were not depressed.  The color of all the 
scars was hypopigmented in comparison to normal skin.  There 
was no inflammation, edema, induration or keloid formation.  
The scar was not disfiguring and there was no limitation of 
motion of other body function.  

The examiner noted that the veteran had been informed by his 
private health care provider that the spongy and slightly 
elevated (puffy) area at the lateral end of the scar was a 
trigger point.  The examiner opined that it was more likely 
that the veteran had small residual and very sensitive 
neuromas secondary to transection of cutaneous nerves from 
the wide excision.  The diagnoses were residuals scars due to 
wide excision of malignant melanoma and residual, exquisitely 
tender, stable cicatrix secondary to wide excision of 
malignant melanoma.  

In May 2004, the RO granted service connection for nerve 
damage in the lower back area secondary to the service-
connected disability of surgical scar of the lower back, 
status post excision of melanoma.  It was specially noted in 
the decision that the rating was an attempt to compensate the 
veteran for a separate disability which was caused by cut 
nerves which produced a neuroma.  It was closely associated 
with the scar, which was also painful along the length where 
the neuroma had not occurred.  

Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected scar on the lower back 
status post excision of melanoma warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  The RO duly evaluated the veteran's claim 
under the old and current regulations.  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. 
centimeters) warrant a 40 percent rating; area or areas 
exceeding 72 square inches (465 sq. centimeters) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. centimeters) warrant a 20 percent rating; and area or 
areas exceeding 6 square inches (39 sq. centimeters) warrant 
a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
centimeters) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1)  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2)  A deep scar is one associated with underlying soft 
tissue damage.

(3)  A superficial scar is one not associated with underlying 
soft tissue damage.

(4)  An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5)  A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

Analysis

The veteran is already receiving the schedular maximum under 
the old or current versions of Diagnostic Codes 7803 and 
7804.  An increased rating cannot be assigned under these 
Diagnostic Codes.  

An increased rating is not warranted when the veteran's scar 
is evaluated under the old or current provisions of 
Diagnostic Code 7805 based on limitation of motion of a part 
affected by the service-connected disability.  

There is some evidence of record which indicates that the 
service-connected disability is productive of limitation of 
motion.  The examiner who conducted the September 1999 VA 
examination included the notation that the veteran 
experienced limitation of function.  It was noted that the 
veteran had limitation of motion of his back as well as pain 
at the surgical site.  However, it appears that the examiners 
who conducted the VA examinations in March 2001 and March 
2003 both noted that the service-connected scar itself did 
not produce any limitation of motion.  It should be noted 
that service connection has already been established for 
arthritis of the thoracic and lumbar spine with disc disease, 
and a 40 percent rating has been assigned for that disability 
for limitation of motion.  Moreover, service connection has 
been established for nerve damage in the lower back area 
secondary to the lower back scar, and a 10 percent rating has 
been assigned.  Under the particular circumstances of this 
case, the Board finds that a rating in excess of 10 percent 
based on any limitation of function due to the scar is not 
appropriate.  It appears that limitation of function is due 
to the other service-connected disabilities involving the 
back and not due to the scar itself.  

An increased rating is not warranted when the service-
connected scar is evaluated under the rating criteria 
included under Diagnostic Code 7801.  As noted above, the 
Board has found that the preponderance of the evidence 
demonstrates that the service-connected scar is not 
productive of limited motion of any body part.  However, 
there is some evidence supporting the finding that the 
service-connected scar is a deep scar.  A deep scar is one 
associated with underlying soft tissue damage.  The examiner 
who conducted the March 2001 VA examination noted the 
presence of mild underlying tissue loss.  However, the 
examiners who conducted VA examinations in September 1999 and 
March 2003 found, on physical examination, that there was no 
underlying soft tissue damage.  The Board places greater 
probative weight on the findings included in the two VA 
examinations over the single report of the VA examination 
which indicated that the scar included soft tissue damage.  
The service-connected scar does not include underlying soft 
tissue damage.  

The veteran has alleged that his scars impact his employment.  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  While the veteran has alleged that the 
service-connected scar interferes with his employment, the 
Board notes the veteran was employed full time as of May 
2004.  There is no evidence in the claims files demonstrating 
that the veteran was ever hospitalized subsequent to the 
initial surgery for removal of the melanoma.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER


A rating in excess of 10 percent for a scar on the lower back 
status post excision of a melanoma is not warranted.  The 
appeal is denied.  


REMAND

As noted above, in May 2004, the RO granted service 
connection for nerve damage in the lower back secondary to 
the service-connected disability of scar on the lower back, 
status post excision of melanoma.  In June 2004, the veteran 
submitted a statement which addressed the nerve impairment 
and constitutes a timely notice of disagreement with the May 
2004 rating decision under 38 C.F.R. §§ 20.201, 20.202, 
20.301.  As a statement of the case has not yet been issued, 
the remand action set forth below is necessary.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case, in response to the June 2004 notice 
of disagreement initiating an appeal on 
the issue of entitlement to a rating in 
excess of 10 percent for nerve damage in 
the lower back area as secondary to the 
service-connected disability of surgical 
scar of the lower back, status post 
excision of melanoma.  The veteran and 
his representative should be notified of 
the requirement that a timely substantive 
appeal must be received to complete the 
appeal as to this issue.  If a timely 
substantive appeal is received, the case 
should be returned to the Board for 
appellate review of this issue.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



